Mr. Chief Justice Breese delivered the opinion of the Court: This case turns upon a very simple point. By the testimony it appears defendant received a deed from the plaintiff for one hundred and fifty-three and sixty-eight hundredths acres of land, for which he gave his notes. On the last note the suit was brought. How, there is no competent evidence in the record that the defendant did not get as much land as he bargained for, and as the deed calls for. The fact is proved, that a certain seven acres of land, adjoining the town of Panola, was not the property of the vendor when he sold, but belonged to another man, and although it was taken off the north end of the tract sold to defendant, there may have remained one hundred and fifty-three and sixty-eight hundreths acres conveyed by the deed. The judgment must he reversed and the cause remanded. Judgment reversed.